DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments filled on 11/18/2021 have been entered and the action follows:

Allowable Subject Matter
Claims 1-4, 7, 10-19, 22 and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claims are allowed because prior art taken alone or in combination with fails to disclose or teach a mobile device comprising a camera and at least one inertial sensor, cause the mobile device to perform a method of determining the location of the mobile device, that includes capturing, using the camera, a sequence of images over a period of time; for pairs of consecutive images from the sequence of images, determining, using a convolutional neural network, features indicative of the motion of the device between the time the first image of the pair of images was captured and the time the second image of the pair of images was captured; capturing, using the at least one inertial sensor, data indicative of the motion of the device; determining, using a first recurrent neural network, features indicative of the motion of the device from the data indicative of the motion of the device from the at least one inertial sensor; for the sequence of consecutive images, determining, using a second recurrent neural network, features indicative of the location of the device from the features determined by the convolutional neural network and the first recurrent neural network; and for the sequence of consecutive images, .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663